Title: To James Madison from William Tatham, 18 May 1810 (Abstract)
From: Tatham, William
To: Madison, James


18 May 1810, Norfolk. Gratefully acknowledges receipt of JM’s friendly reply to his 10 Mar. letter. He is recuperating from a long illness. Since last seeing JM in Washington, has never heard from Gallatin concerning his ideas on “the Coastwise improvement of the revenue powers.” About 10 Mar. he also wrote to the secretary of the navy regarding “Maritime improvements … far superior to the Torpedo.” Trusts JM will protect his interests. Meanwhile, he has “nearly matured my surveys of perhaps eighty miles of the most material … parts of our Country” for the War Department archives.
